Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-48 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim1 recites a apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive information decoded from an optically-readable code captured by a user device, wherein the information comprises: an indication of a source and at least one parameter; determine, based on a query that is based on the at least one parameter, at least one video content item associated with the source; and cause sending of the at least one video content item.

Claim13 recites a system comprising: a server and a user device, wherein the server comprises: one or more first processors; and memory storing first instructions that, when executed by the one or more first processors, cause the server to: receive information decoded from an optically-readable code captured by the user device, wherein the information comprises: an indication of a source and at least one parameter; determine, based on a query that is based on the at least one parameter, at least one video content item associated with the source; and cause sending of the at least one video content item; and wherein the user device comprises: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the user device to: send the information decoded from the optically-readable code.

Claim25 recites a one or more non-transitory computer readable media storing instructions that, when executed, cause: receiving, by a computing device, information decoded from an optically-readable code captured by a user device, wherein the information comprises: an indication of a source and at least one parameter; determining, based on a query that is based on the at least one parameter, at least one video content item associated with the source; and causing sending of the at least one video content item.

Claim37 recites an apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: receive information decoded from an optically-readable code captured by a user device, wherein the information comprises: an indication of a source and at least one parameter; determine, based on a query that is based on the at least one parameter, at least one video content item associated with the source; and cause recording of the at least one video content item.

Claim41 recites a system comprising: a server and a user device, wherein the server comprises: one or more first processors; and memory storing first instructions that, when executed by the one or more first processors, cause the server to: receive information decoded from an optically-readable code captured by the user device, wherein the information comprises: an indication of a source and at least one parameter; determine, based on a query that is based on the at least one parameter, at least one video content item associated with the source; and cause recording of the at least one video content item; and wherein the user device comprises: one or more second processors; and memory storing second instructions that, when executed by the one or more second processors, cause the user device to: send information decoded from the optically-readable code.
The closest prior arts, Gaede et al US 2012/0138671, Gerhards US 2012/0155838, either singularly or in combination fails to anticipate or rendered the underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIRUMSEW WENDMAGEGN whose telephone number is (571)270-1118. The examiner can normally be reached 9:00-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GIRUMSEW WENDMAGEGN
Primary Examiner
Art Unit 2484



/GIRUMSEW WENDMAGEGN/Primary Examiner, Art Unit 2484